Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on December 9, 2021 is acknowledged.  The traversal is on the ground(s) that the PTO has not carried forward its burden of proof to establish that searching and examining the noted sets of claims would be an undue burden.  This is not found persuasive because even though the inventions claimed relate to seismic streamers, the methods of automatically propagating a voltage along the streamer and the method for identifying and insulating a fault in the streamer would require very different search queries.
The requirement is still deemed proper and is therefore made FINAL.

Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 9, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European Patent Application to Westrum (EP2447737A1).
 	Per claim 1, Westrum discloses (see Fig. 1) a marine seismic streamer that includes plural concentrators (13), plural segments (12) interposed with the plural concentrators (13) so that a concentrator of the plural concentrators is sandwiched between two segments of the plural segments, a first high-voltage rail (20a) that extends along the plural concentrators and the plural segments, and a second high-voltage rail (20b) that extends along the plural concentrators and the plural segments, where within each given concentrator of the plural concentrators, there is a first switch (22a) placed along one of the first high-voltage rail (20a) and the second high-voltage rail (20b), a second switch (22b) placed between the first high-voltage rail (20a) and the second high-voltage rail (20b), a first local controller (24) implemented in hardware, and a second local controller (25) implemented in a combination of hardware and software, and having an operating system, the first local controller being separated from the second local controller, the first local controller and the second local controller being electrically connected to the first and second switches and configured to close or open the first local controller and the second local controller.
	Per claim 4, see col. 8, lines 23-53.
	Per claim 5, see col. 5, lines 8-14 and col. 9, lines 32-45.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application to Westrum (EP2447737A1) when taken in view of the European Patent Application to Duboue et al (EP2720069A1).
 	Per claims 2 and 3, Duboue et al teaches (see Figs. 2 and 3) configurations where the outputs of the first and second high voltage rails are swapped at the exit of the concentrator such that it would have been obvious to one of ordinary skill in the art to modify Westrum to swap the outputs of the two high voltage rails at the concentrator in case of power supply failure on one of the power lines.
	
8.	Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent Application to Westrum (EP2447737A1) when taken in view of the PG-Publication to Bishop et al (‘379).
	Per claims 6-9, Bishop et al teaches using software flags for changing the behavior (bypassing) of controllers and switches in a seismic data acquisition system such that it would be obvious to one of ordinary skill in the art to use such software flags in the streamer of Westrum for changing the behavior of the controllers and switches.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 10, it is vague and indefinite what the “given time” entails.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl